Citation Nr: 1737088	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  07-24 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an effective date earlier than March 15, 2005, for the award of a 10 percent disability rating for service-connected laceration scars of the head and face.

2. Entitlement to an effective date earlier than March 15, 2005, for the award of a 30 percent disability rating for service-connected left hand wound with limited flexion of the fingers. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty in the U.S. Army from December 1967 to December 1969.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran requested a local hearing before the Board in his August 2007 substantive appeal.  In correspondence dated April 2010, the Veteran withdrew his hearing request.  

In a November 2016 decision, the Board found that the May 1970, May 1975, and October 2002 rating decisions did not contain clear and unmistakable error (CUE) and therefore earlier effective dates based on CUE have already been denied.  

for lumbar spine degenerative changes L5-S1 with left L5-S1 radicular symptoms prior to April 8, 2013. The Board noted that records referenced in the December 2006 rating decision were not previously associated with the claims file, but were relevant to the claim. These records have since been received and associated with the claims file. 


FINDINGS OF FACT

1. Medical evidence presented on January 4, 2005 shows that the Veteran suffered one characteristic disfigurement from a scar on his nose.

2. The record contains no medical evidence regarding the Veteran's left hand wound with limited flexion of the fingers between March 2004 and March 2005. 

3. No unadjudicated formal or informal claims for an increased rating for facial scars or a left hand disability were received prior to March 15, 2005.


CONCLUSIONS OF LAW

1. The criteria for an effective date of January 4, 2005, for the grant of a 10 percent rating for laceration scars of the head and face have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).

2. The criteria for an effective date earlier than March 15, 2005 for the grant of a 30 percent rating for a left hand wound with limited flexion of the fingers have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 , 3.326(a).  With respect to earlier effective date claims, the United States Court of Appeals for the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  With regard to the duty to assist, the Board finds that all pertinent records have now been associated with the file, and neither the Veteran or his representative have identified any additional records that need to be obtained. Thus, the duty to assist has been satisfied.


Legal Criteria

The assignment of effective dates is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Generally, the effective date for an increased evaluation is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 3.400(o)(1).  But if the increase in severity of the disability is within one year prior to the filing of the claim, the effective date of an award may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year prior to the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1)-(2); see Harper v. Brown, 10 Vet. App. 125, 126 (1997).  As noted in Harper, 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim and not when a claim is filed and the increase in disability is subsequently ascertainable. 

Thus, the earliest date that an increased rating is 'ascertainable' within the meaning of 38 U.S.C.A. § 5110(b)(2) is either (1) the date of a factually ascertainable increase in severity if within the one year period before receipt of the claim, or (2) the date of receipt of the formal or informal claim.  Hazan v. Gober, 10 Vet. App. 511, 521 (1997). 

Factual Background and Analysis  

In correspondence dated March 15, 2005, the Veteran applied for an increased rating for his laceration scars of the head and face and left hand wound.  In December 2006 he was assigned a 10 percent rating for his laceration scars effective March 15, 2005 and a 30 percent rating for his left hand wound also effective March 15, 2005.  As noted above, the two avenues for the award of an earlier effective date in the present case are an earlier date of claim or an increase that is factually ascertainable within the year prior to the acknowledged date of claim of March 15, 2005.

With regard to the date of claim, the Board notes that the neither the Veteran nor his representative assert that there is an earlier claim, formal or informal, than the March 15, 2005 claims for increases of his skin or left hand conditions.  In fact, in the Informal Hearing Presentation filed in July 2017, the Veteran's representative acknowledged that the claims for increase were filed on March 15, 2005. Moreover, review of the record fails to reveal that VA received any formal or informal claims prior to March 15, 2005, that have not been finally adjudicated. Therefore, an earlier effective date based on date of claim, is not warranted for either increase in disability.

Turning to the question of whether it is factually ascertainable that any increase in the Veteran's skin or left hand conditions existed in the year prior to the March 15, 2005, date of claim, the relevant factual background for an earlier date begins one year prior to that date, March 15, 2004.  

Addressing the skin condition, VA treatment records associated with the claims file after the November 2016 remand date from February 2004 to May 2005.  In VA treatment records dated January 4, 2005, the Veteran's physician noted the Veteran's nose had a "flat white scar."  This was repeated in dermatology notes on the same date.  

The Veteran is currently rated under Diagnostic Code (DC) 7800 for a disfigurement of the head, fact, or neck.  DC 7800 provides for a 10 percent evaluation with "one characteristic disfigurement."  The evidence shows that the Veteran had one characteristic disfigurement on January 4, 2005, specifically a "flat white scar" on his nose. No earlier evidence of a skin condition or its severity is of record.  Accordingly, the effective date for the increase to 10 percent evaluation for the Veteran's laceration scars of the head should be effective January 4, 2005, the date it was factually ascertainable, but no earlier.  

As for the left hand wound with limited flexion of the fingers, the Veteran is currently rated under DC 8513, which provides a 20 percent evaluation with "mild" paralysis and a 30 percent evaluation with "moderate" paralysis.  Looking to the record, the Board notes there are no treatment notes or evaluations of the left hand between March 2004 and March 2005.  Private treatment notes from this time are also silent for any treatment or evaluation of the Veteran's left hand disability.  Thus, there is no evidence upon which it could be factually ascertained that the Veteran's left hand disability increased in severity in the year prior to the date of claim. Accordingly, the Board cannot grant an effective date earlier than March 15, 2005, for the assignment of a 30 percent rating for his service-connected left hand wound. 

In sum, an effective date prior to March 15, 2005, for the award of a 30 percent evaluation for a left hand wound is denied and an effective date of January 4, 2005 for the award of a 10 percent rating for laceration scars is granted. 


ORDER

Entitlement to an effective date of January 4, 2005, for the award of a 10 percent rating for laceration scars of the head and face is granted.  

Entitlement to an effective date prior to March 15, 2005, for the award of a  30 percent rating for a left hand wound with limited flexion of the fingers is denied. 







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


